314 F.2d 266
114 U.S.App.D.C. 261
Ralph MARTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 17344.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 9, 1953.Decided Jan. 24, 1963.

Mr. James D. Graham, Jr., Washington, (D.C.  (appointed by this court), for appellant.
Mr. Max Frescoln, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and Donald S. Smith, Asst. U.S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and BASTIAN and WRIGHT, Circuit judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted under a three-count indictment charging him with housebreaking (22-1801 D.C.Code), robbery (22-2901 D.C.Code), and assault with intent to commit robbery (22-501 D.C.Code).


2
We have considered the questions ably presented by counsel before this court and find no error affecting substantial rights.


3
Affirmed.